 In the Matter of COLORADO MILLING & ELEVATOR COMPANYandDENVERTRADES AND LABOR ASSEMBLYCaseNo. C-721.Decided February 9,1939Flour MillingIndustry--Jurisdiction:equitable principle of lachesnot appli-cable to thegovernment actingin the publicinterest-Interference,Restraint,and Coercion-Discrimination:discharges;for unionactivity-ReinstatementOrdered:discharged employees-BackPay:awarded to dischargedemployees;not to include period between date of Intermediate Report and date of Decisionas to one employee;monies receivedby employeesfor work performed uponFederal, State, county,municipal,or other work-relief projectsto be deductedand paid overto agency which suppliedfunds for said projects.Mr. Newell N. Fowler,for the Board.Mr. John R. Coen,of Denver, Colo., for the respondent.Mr. Edwin L. Swope,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges, the latter having been filedby Denver Trades and Labor Assembly, affiliated with the AmericanFederation of Labor, herein called the Assembly, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Twenty-secondRegion(Denver, Colorado)issued its com-plaint dated February 16, 1938, against Colorado Milling & ElevatorCompany, Denver, Colorado, the respondent herein, alleging that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.A copy of the complaint, and anotice of hearing thereon, were duly served upon the respondent andupon the Assembly.The complaint alleged, in substance, that the respondent dischargedRoy McMichael and Virgil Oestreich, because they joined and assisteda labor organization known as United Flour and Feed Mill WorkersUnion, Local No. 19362, herein called the United, thereby discrimi-nating in regard to the hire and tenure of employment of these11 N. L.R. B., No. 16.66 COLORADO MILLING & ELEVATOR COMPANY ET AL.67persons and discouraging membership in the United; that by said dis-charges and by other acts the respondent interfered with, restrained,and coerced its employees in rights guaranteed them under Section 7of the Act.On February 21, 1938, the respondent filed an answeradmitting the allegations of the complaint concerning the nature andscope of its business but denying the material averments relating tothe alleged unfair labor practices and alleging affirmatively that thedischarges had been for cause.On February 21, 1938, the respondent also filed a motion to dismissthe complaint for lack of jurisdiction upon the grounds that therespondent had neither engaged in commerce nor been a party toa labor dispute affecting commerce within the meaning of the Act;that the proceedings attempted before the Board were unconstitu-tional; and that since the alleged unfair labor practices occurred 2years and 7 months prior to the issuance of the complaint, the labororganization or person filing the charges upon which the complaintwas based was guilty of such laches and delay as to bar and estop themaintenance of the charges.Pursuant to notice, a hearing was held in Denver, Colorado, onFebruary 24, 25, and 26, 1938, before Joseph F. Keirnan, the Trial Ex-aminer duly designated by the Board.The Board and the respondentwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all parties.At the commencement of the hearing, the respondent filed a motionto amend its answer by adding additional paragraphs alleging thatthe labor organization or person filing the charges had been guiltyof laches.The Trial Examiner granted this motion.At the conclusion of the hearing the respondent urged the TrialExaminer to grant its Motion to Dismiss, particularly that part ofthe motion which alleged in substance that the Board was barred bylaches from proceeding in this case.The Trial Examiner overruledthe motion.During the course of the hearing the Trial Examinermade various rulings on other motions and objections to the admis-sion of evidence.The Board has reviewed all the rulings of TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On June 20, 1938, the Trial Examiner filed an Intermediate Re-port, a copy of which, was duly served on all parties.He foundthat the respondent had discharged Virgil Oestreich because of hisunion affiliation and activities; and that by such acts it had engagedin and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the Act.He further found that Roy McMichael had not been 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarged for union activity or membership, but had been dischargedfor cause.He recommended that the respondent cease and desistfrom its unfair labor practices; that it 'reinstate Oestreich to hisformer position with back pay ; and that it take certain other actionto remedy the situation brought about by the unfair labor practices.On June 30, 1938, the respondent filed Exceptions to the Interme-diate Report, and requested opportunity for oral argument beforethe Board.On July 5, 1938, Roy E. McMichael also filed Excep-tions to the Intermediate Report.Pursuant to notice, a hearing for the purpose of oral argumentwas held before the Board on October 12, 1938, in Washington, D. C.The respondent and the Assembly were represented 1 and partici-pated in the oral argument.A brief in support of its case was sub-mitted by the respondent.At the oral argument the respondent contended that the Boardis acting solely in behalf of Oestrich and McMichael in this case andis therefore barred by its laches from proceeding, and set fortharguments in support of this contention in- its brief.We find thiscontention to be without merit.The Board acts in the public inter-est to effectuate an important national policy designed to eliminatethe causes of certain obstructions to the free flow of commerce bythe mitigation and elimination of unfair labor practices which tendto cause industrial strife and unrest.Such benefits as the Board'sremedial orders confer upon individual employees are only incidentalto the exercise of its power to effectuate the policies of the Act byremedying conditions created by unfair labor practices. It is well,ettled that the equitable principle of lathes is not applicable to thegovernment acting in the public interest.2The Board has considered the other exceptions filed by the respond-ent and the exceptions filed by Roy McMichael and save as they areconsistent with the findings, conclusions, and order set forth belowfinds them to be without merit.Upon the entire record in the case, the Board makes the fol-lowing :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a corporation organized under the laws of theState of Colorado, manufactures grain products consisting of flour,offal (mill feed), and chop. It maintains and operates mills locatedin the States of Colorado, Kansas, Idaho, Utah, and Missouri, and1The Assembly was represented by Herbert S. Thatcher of Washington, D. C.s SeeUnited States v. Nashville,Chattanooga & St Louis Railway Company,118 U. S.120, 125;United States v. Beebe,127 U. S.338, 344;United States v. Insley,130 U. S.263, 266;Federal Trade Commission v. Algoma Lumber Co.et al.,291 U. S 67. COLORADO MILLING & ELEVATOR COMPANY ET AL.69grain elevators located in those States and, in addition, in the Statesof Nebraska and Oregon.This proceeding is concerned only withthe Eagle Mill located at Denver, Colorado, where the respondentemploys approximately 45 workers.The raw materials used at theEagle Mill consist of wheat, 25 per cent of which is obtained outsideof Colorado; corn, 50 per cent of which is obtained from Statesother than Colorado; and bags, 100 per cent of which are obtainedoutside of Colorado.The Eagle Mill has an annual productioncapacity of 204,418 bbls. of flour and 8,057 tons of offal, valued at$1,258,543.50, and 574,779 lbs. of chop valued at $11,208.19.Approx-imately 662/3 per cent of the manufactured products, valued at$846,000, are shipped to points in States other than the State ofColorado.H. THE ORGANIZATIONS INVOLVEDDenver Trades and Labor Assembly is a labor organizationaffiliated with the American Federation of Labor.United Flour and Feed Mill Workers Union, Local No. 19362,was a labor organization affiliated with the American Federation ofLabor admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Background of the unfair labor practicesIn February 1934 an organizing campaign was launched by theAmerican Federation of Labor among the respondent's employees.By March the United had been established and officers elected.Shortly thereafter the respondent's president, Dower, while address-ing the employees at the Eagle Mill, stated, in substance, thatalthough the employees were free to join any union he preferredthat they join an unaffiliated union. In April 1934, an unaffiliatedunion was organized among the respondent's employees and on aboutMay 10, 1934, the respondent entered into a collective bargainingagreement with it.Although the United had attempted to secure an appointmentwith the respondent for the purpose of negotiating a collectivebargaining contract, as early as April 1934, it was not until July 1934after the United had obtained the assistance of the Colorado Indus-trialCommission that the first conference was held between theUnited and the respondent.At this conference Dower made itclear that he was opposed to the United and did not intend tobargain with it, stating among other things, that he would notenter into a bargaining contract with the American Federation ofLabor, herein referred to as the A. F. of L.,unlessthe Governmentcompelled him to do so.Thereafter, other conferences were had be-164275-39-vol. xr-6 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDtween the United and the respondent, but nothing was accomplished.Finally, the United filed charges under the National IndustrialRecovery Act with the first National Labor Board, herein referredto as the old Board, accusing the respondent of refusing to bargainwith it and with sponsoring and dominating the unaffiliated union.Hearings were held in January, February, and March, 1935. Therecord does not show whether or not a decision was rendered by theold Board .sThe United made its last attempt to bargain with the respondenton May 27, 1935.The events which occurred prior to the passage of the Act aredescribed herein merely so that the discharges may be consideredin the light of all relevant circumstances.4On or about August 1, 1935, the respondent either dischargedor laid off six United members, including four of its officers.5Afew days later a number of the United's members resigned and as aresult its membership dropped so low that its charter was forfeitedto the A. F. of L.All of the discharged or laid-off United members, except the com-plainingwitnesses in this proceeding, Virgil Oestreich and RoyMcMichael, were later reinstated by the respondent.B. The discharges of Oestreich and McMichaelVirgil Oestreichentered the respondent's employ on June 5, 1933,and was assigned to the warehouse.A short time later he was pro-moted to the packing floor where he became a flour packer. InMarch 1934, Oestreich, an active organizer of the United, was electedits president.He acted on the grievance committee and participatedin most of the conferences held by the United and the respondent forthe purpose of negotiating a bargaining contract.Following one ofthese conferences,Williams, who was then the respondent's generalmanager, warned Oestreich that he was "playing a losing game" intheUnited, and suggested that if Oestreich resigned the Unitedwould probably expire.Williams promised that Oestreich would be"taken care of" if he resigned, but Oestreich rejected the offer.Atthe time of the hearing -Williams was in California because of illnessand did not testify.As a result of the bargaining contract enteredinto by the respondent and the unaffiliated union in May 1931, thes TheNational Industrial RecoveryAct was declaredunconstitutional by the SupremeCourt of the United Stateson May 27, 1935.4SeeNational Labor RelationsBoard v PacificGreyhoundLtines,303 U S. 272 ;Matterof National Casket Company, Inc.andCasket Makers Union19559,1N. LR B 963;Mat-ter of RadsantMillsCompany,a CorporationandJ.R Scarbroughand GeorgeSpisak,1N. L. R. B. 2745 Four of theseemployees were employedat the respondent's HungarianMill located inDenver, ColoradoTheir discharge or lay-off is not in issue in this proceeding. COLORADO MILLING & ELEVATOR COMPANY ET AL.71flour packers received an increase in wages; however, Oestreich wasat that time assigned to the "chop room" where he continued to re-ceive the same salary he had received as a flour packer.About July1934,Oestreichwas demoted to the warehouse and at that time"filed a complaint" with the local "N. R. A. office," and through itsefforts the respondent reinstated Oestreich to the packing floorwhere he was assigned to the position of bran packer.Oestreich'sprincipal duties as a bran packer consisted of filling sacks from apacking machine operated in conjunction with a bin; transportingthe sacks to the adjoining warehouse; piling those to remain inthe warehouse and leaving the trucks of sacks to be immediatelyshipped for handling by the warehousemen.On July 29, 1935, at' 7:30 a. m., upon taking a truck loaded withsacks of shorts 6 to the warehouse, Oestreich found that someone hadscattered a number of sacks of shorts in front of the "short pile" ;and that in order to unload his truck he first had to pile the scatteredsacks, which he did hurriedly.A short time later the warehouseforeman,Grebb,approachedOestreichand inquiredwhetherOestreich was responsible for the pile.When Oestreich replied thathe was, Grebb ordered him to repile it.Oestreich refused to repilethe sacks and walked away.According to Oestreich, he told Grebb that he did not have timeto do so.Grebb claims that Oestreich refused to repile the sackswithout giving a reason.That Oestreich was pressed for time isevidenced by the fact that the mill began operations at 7 a. m., whilethe bran packers did not report for duty until 7:30, at which timethere was a 30-minute "run" in the bran bin, which filled in about48 minutes. It was the packer's duty to empty the bin and preventit from filling because, if it did, it would "choke the mill down."Oestreich testified that he was also pressed for time because he hadreceived notice to make a "change in the mill run."We do notcredit this explanation because the respondent introduced an exhibitshowing that-no change was made in the "mill run" on the morningof July 29. In our view of the case, it is unnecessary to decidewhether or not Oestreich had an adequate reason for his refusal topile the sacks or whether he assigned that reason to Grebb for in anyevent he did refuse to execute Grebb's order.Later, that day, Grebb told Oestreich to instruct other employeeswhere to pile bran, but Oestreich refused to do so, as he subsequentlyexplained in his testimony, because he was not a supervisory em-ployee.Grebb was not Oestreich's immediate superior, but was incharge of the warehouse.Later in the day, when Oestreich took atruck loaded with sacks of shorts to the warehouse for immediate0 At the hearing the manager of the Eagle Mill defined"shorts" as the germ end of thewheat. 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDshipment, the warehousemen refused to handle the sacks in accord-ance with the usual rule, but stated that Grebb had issued ordersthat the bran packers were to pile everything.This meant additionalwork for Oestreich.Either during the afternoon of the same day or the morning ofthe next day, Oestreich telephoned the respondent's president, Dower,and asked for an appointment because he felt that things were inten-tionally being put in his way to slow him down and make his work"inconvenient" and because he desired to secure a transfer to one ofthe respondent's other mills.Grebb testified that it was the firsttime Oestreich had disobeyed the rules; and that he was "going topass it up" but that upon learning, through rumor, that Oestreichhad reported him, he went to Harris, manager of the mill, andreported that Oestreich had refused to obey orders.After receiving the call from Oestreich,. Dower summoned Harristo his office, where Harris told Dower that Oestreich had refused toobey Grebb's orders.Oestreich and Grebb were then summoned.When Oestreich arrived, he found among those present, besidesDower, the respondent's vice president, its general manager, twomembers of the board of directors, Harris, and Grebb.Oestreichand Grebb each related his version of what had occurred on theprevious day.Grebb stated that on the morning in question he hadasked Oestreich to pile the sacks, but that Oestreich had refused todo so.Oestreich replied that Grebb was misrepresenting the situa-tion; that he had piled the sacks in the first place, but had refused torepile them because there was no reason for doing so.Oestreichalso told the officials that he did not know that he was under Grebb'ssupervision and that he had to take orders from him.During theconference Dower stated that the respondent was an old, reliablecompany which in the past had been able to operate without "out-side" labor organizations and accused Oestreich, because of his unionaffiliation, of being disloyal to the respondent.Dower also statedthat after the National Industrial Recovery Act was declared uncon-stitutional by the Supreme Court of the United States, many em-ployers discharged employees who belonged to "outside" labor organ-izations, but that he had not done so because he thought that theUnited members might "have a change of heart."Harris and Dowerdid not remember anything being said during the conference con-cerning "unionism."At the conclusion of the conference Oestreichwas told to go home and was informed that he would be called ifneeded for work.Roy McMichaelwas employed by the respondent about 5 years.He first worked in the warehouse but was later promoted to thepacking floor.About July 1935, McMichael, like Oestreich, wastransferred to the chop room, and had joined Oestreich in filing the COLORADO MILLING & ELEVATOR COMPANY ET AL.73complaint with the National Industrial Recovery Administration,herein referred to as the N. I. R. A.Thereafter they were reinstatedto the packing floor where they both became bran packers.McMichael was active in organizing the United, was elected itsreading clerk, named chairman of the grievance committee, and as amember of the United's negotiating committee took an active part inthe conferences in which the United attempted to negotiate a collec-tive bargaining contract with the respondent.McMichael testified atthe hearings held by the old Board, stating among other things thatthe respondent had paid its employees a bonus in 1934 to bribe themto join an unaffiliated union instead of the United.The respondent'spresident deeply resented this testimony.At about midnight on about July 10, 1935, Harris, manager ofthe Eagle Mill, returned to the mill and discovered McMichael usingnew instead of used sacks, which was contrary to the respondent'srules.He asked McMichael if he had not received orders from Grebbto use used sacks, and according to Harris McMichael replied, "Iam not taking orders from Al (Grebb)." Grebb was not Mc-Michael's immediate superior.Harris then ordered McMichael to useused sacks and the next morning instructed Fowler, superintendent ofthe mill, to ascertain if McMichael had used new or used sacks duringhis shift.Fowler reported that McMichael had used new sacks.Atthe hearing McMichael could not remember the details of this incident.Fowler and Harris then discussed the matter and they decided to giveMcMichael "another trial" and Fowler "let the matter drop."Noth-ing was said to McMichael about it.On July 31, immediately after Oestreich had been sent home bythe respondent's officials, Dower asked if there were other similarcases and Harris then told the officials about the incident concern-ing McMichael.McMichael was summoned to Dower's office wherehe was asked to give his version of the incident.Harris claims thatMcMichael offered no excuse at the conference for not followingHarris' instructions except that he did not like to pack used sacks.McMichael did not remember anything concerning bran sacks beingmentioned at thQ conference.During the conversation Dower askedMcMichael to resign because of the trouble his activities in behalfof the United had caused the respondent, but McMichael refused toresign.Dower also asked McMichael if, after his testimony beforethe old Board to the effect that the respondent paid its employeesa bonus in 1934 to bribe them to join the inside union instead ofthe United, he thought he was entitled to the bonus which was goingto be paid the employees that year.Dower also stated that he didnot want the A. F. of L. interfering with his business.Dower doesnot remember saying anything about McMichael's union activitiesduring the conferences, but admits discussing his testimony before 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe old Board regarding the bonus.Finally,McMichael was toldto take the day off and advised that if he was needed for work hewould be called.After McMichael left the office, the officials decided to dischargeOestreich and McMichael.On August 11, McMichael went to therespondent's office to ascertain why he had not been recalled to work.He testified that he was told by the respondent's general manager,Williams, "that Mr. Dower had decided that he did not want me(McMichael) as an employee of the company, due to the fact thatI was in the union, and that I had not been faithful to the companyand also that I had testified in this hearing before (the old Board)that this bonus was paid as a bribe." This testimony was not denied.The respondent asserts, however, that it was unable to rebut Mc-Michael's testimony concerning these statements because Williams hadleft the respondent's employ and was ill in California at the timeof the hearing.The respondent further intimates that knowledgeof these circumstances led McMichael to impute the statements toWilliams.This contention cannot be accorded weight, since the re-spondent did not avail itself of the opportunity afforded to takethe testimony of Williams by deposition, even though he was unableto be present at the hearing.'Upon the record, we are of the opinion that Oestreich and Mc-Michael were discharged by the respondent on July 31, because oftheir union membership and activity.The respondent was opposedto the United from its inception.Both Oestreich and McMichaelwere active leaders in the United and had held important offices whichbrought them into direct contact with the management.Moreover,in the past in defense of their rights they had filed charges againstthe respondent and in subsequent proceedings based on charges filedby the United had given testimony adverse to the respondent.Dower,the respondent's president, admittedly resented bitterly McMichael'stestimony.The respondent contends that it discharged Oestreich and Mc-Michael for insubordination.The evidence, however, fails to supportthis contention.Neither Harris nor Fowler took any punitive actionagainst Oestreich or McMichael when the alleged insubordinationoccurred, although both men had the power to discharge.Moreover,Grebb did not call it to Harris' attention until after he had learnedthat Oestreich had telephoned Dower.Further, although Harrisclaimed that McMichael's insubordination occurred on or about July10,Harris never called it to McMichael's attention, nor did he report' A copy of the Board's Rules and Regulations was served upon the respondent with thecomplaint.Article II, Section 20, of the Rules provides, in part : "Witnesses shall beexamined orally under oath,except that for good and exceptional cause the Trial Examinermay permit their testimony to be taken by deposition under oath." COLORADO MILLING & ELEVATOR COMPANY ET AL.75-it to the respondent's officials until after Dower had asked him duringthe conference on July 31, if there were any other cases similar toOestreich's to be considered.That neither incident was regardedby the supervisors immediately involved as serious enough to warranteven a report to the respondent's executives, much less the drasticpenalty of discharge, is definitely established by Grebb's testimonythat he was "going to pass it [Oestreich's refusal to obey Grebb'sorders] up" and Fowler's testimony that he and Harris had decidedto give McMichael "another trial."Moreover, the circumstancesunder which the discharges were effected, particularly the anti-unionstatements of the respondent's principal officials, convince us that therespondent discharged Oestreich and McMichael because of theirunion membership and activity and not because of their allegedinsubordination.That the discharges had the result intended isattested by the fact that within the next few days so many membersresigned from the United that its officers found it necessary to forfeitthe charter.We find that the respondent discharged Virgil Oestreich and RoyMcMichael on July 31, 1935, because of their union, membership andactivities, thereby discouraging membership in the United; that inand by said discharges, and each of them, the respondent interferedwith, restrained, and coerced its employees in the exercise of rightsguaranteed by Section 7 of the Act.At the time of the discharges Oestreich and McMichael each earned66 cents an hour and worked 42 hours a week. Since thenj'Oestreichhas earned $2,044.29, and McMichael has earned $1,429.99.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above,occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic,and commerceamongthe severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.THE REMEDYWe have found that the respondent discriminatorily dischargedOestreich and McMichael. In order to remedy the unfair laborpractice by restoring the status quo as far as possible we shall requirethe respondent to offer these employees reinstatement with back pay.In its brief, the respondent urges that we depart in this case fromour usual practice of ordering back pay from the date of the dis-charges to the date of the offer of reinstatement on the ground "thatitwould be unfair and inequitable to require the employer to make 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhole the employee for loss of wages sustained by reason of thefailure of the Board to act with reasonable dispatch."Under thecircumstances of this case, we are of the opinion that such a departurewould be unwarranted.The original charges on behalf of theseemployees were filed on November 11, 1935,8 with the Regional Direc-tor for the Seventeenth Region at Kansas City, Missouri.,,The re-spondent is legally chargeable with knowledge of its commission ofthe unfair labor practices and could have taken appropriate actionat any time thereafter to have remedied the consequences of its illegalconduct.It did not do so and cannot now validly urge that thediscriminatorily discharged employees should be denied a full resto-ration of the status quo because of the lapse of time between thecommission of the unfair labor practices and the issuance of acomplaint.However, in view of the Trial Examiner's failure to find in hisIntermediate Report that Roy McMichael was discriminatorily dis-charged, the respondent could not have been expected to reinstateMcMichael after it received the Intermediate Report (dated June20, 1938), and therefore should not be required to pay back payfrom that time to the date of this Decision.1° The respondent willbe required to make whole McMichael for any loss of pay he mayhave suffered during the period fromJuly31, 1935, the date of hisdischarge, to June 20, 1938, and from the date of this Decisionuntil the date of the offer of reinstatement, by payment to himof a sum equal to the amount which he normally would have earnedas wages during said period at the rate he was paid at the timeof his discharge, less his net earnings" during said period.We shallalso orderthe respondent to make Oestreich whole forany loss of pay he may have suffered by reason of his discharge bypayment to him ofa sumequal to the amount he normally wouldhave earned as wages from the date of his discharge to the date8Compare withMatter of Inland Lime and StoneCompanyandQuarry Workers Inter-nationalUnion of NorthAmerica,BranchNo.259,8N L R B. 944, wherethe dis-charged employees were allowed back pay from the date of the filing of the charge to theoffer of reinstatementfl It may be noted that proceedings in this case and other cases were delayed pending theresult of litigation involving the Board's right to proceed(See First Annual Report ofthe National Labor Relations Board-1936,pp 46-50 )iuMatterof E It HeffclfingerCompany, IncandUnitedWall Paper Crafts of NorthAmerica, Local No.6, 1 N L R B 700;Matter ofMannEdge Tool CompanyandFederalLabor UnionNo18779, 1 N L R B 97711By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where thanfor therespondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhoodof Carpentersand Joinersof Amer-ica,Lumber and Sawmill Workers Union,Local2590,8 N. L R B 440.Monies receivedfor work pmformed upon Federal,State, county,municipal,or other work-relief projectsare not deductible as "net earnings"but, as provided in the Order below, shall be deductedand paid over to the appropriate fiscal agency of the Federal, State,county, municipal, orother government or governments which supplied the funds for said work-relief projects. COLORADO MILLING & ELEVATOR COMPANY ET AL.77of the offer of reinstatement, less his net earnings during said period.We will further order the respondent to cease and desist from itsunfair labor practices.Upon the foregoing findings of fact and upon the entire recordin the case, the Board makes the following :CONCLusIONs OF LAW1.Denver Trades and Labor Assembly, is a labor organization,within the meaning of Section 2 (5) of the Act.2.United Flour and Feed Mill Workers, Local No. 19362, wasa labor organization within the meaning of Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employ-ment of Virgil Oestreich and Roy McMichael, thereby discouragingmembership in the United, the respondent has engaged in and isengaging in an unfair labor practice, within the meaning of Section8 (3) of the Act.4.By interfering with, restraining, and coercing its employees inthe exercise of -the rights guaranteed by Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Colorado Milling & Elevator Company, and its officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in any labor organization of itsemployees, by discharging or refusing to reinstate any of its employeesor in any manner discriminating in regard to their hire and tenure ofemployment or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Virgil Oestreich and Roy McMichael immediate andfull reinstatement to the positions which they formerly held with the 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent on July 31, 1935, without prejudice to their seniority andother rights and privileges;(b)Make whole Virgil Oestreich for any loss of pay he sufferedafter July 31, 1935, by reason of the respondent's discrimination inregard to his tenure of employment by payment to him of a sum ofmoney equal to that which he normally would have earned as wagesduring the period from said July 31, 1935, to the date of the offer ofreinstatement, less his net earnings during that period; deducting,however, from the amount otherwise due to Virgil Oestreich, moniesreceived by him during said period for work performed upon Federal,State, county, municipal, or other work-relief projects, and pay overthe amount so deducted to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for said work-relief projects;(c)Make whole Roy McMichael for any loss of pay he sufferedfrom July 31, 1935, until June 20, 1938, and from the date of this Orderto the date of the offer of reinstatement, less his net earnings duringthat period; deducting however, from the amount otherwise due toRoy McMichael, monies received by him during said period for workperformed upon Federal, State, county, municipal, or other work-reliefprojects, and pay over the amount so deducted to the appropriate fiscalagency of the Federal, State, county, municipal, or other governmentor governments which supplied the funds for said work-relief projects ;(d)Post immediately, and keep posted for a period of at least sixty(60) consecutive days from the date of posting, notices to its employeesin conspicuous places at its Eagle Mill, stating that the respondent willcease and desist in the manner set forth in paragraph 1 of this Order;(e)Notify the Regional Director for the Twenty-second Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.